tptervvat peele serie index no in re sep - j999 cc dom it a - plr-111417-99 dear this is in reference to a request filed on behalf of x for permission to change to the current_expense method of deducting costs similar to research_and_experimental_expenditures relating to the development of computer_software as provided for in revrul_71_248 c b for the tax_year beginning january year_of_change it is represented that the taxpayer has been deferring costs similar to research_and_experimental_expenditures which are being amortized over a period of to years the change in accounting_method will apply only to those computer_software costs that are similar to research_and_experimental_expenditures and that are paid_or_incurred by the taxpayer on or after the first day of the year_of_change as of the first day of the year_of_change the total amount of unamortized computer_software costs similar to research_and_experimental_expenditures was y this amount shall continue to be amortized over the remaining months in the amortization period permission is hereby granted the taxpayer pursuant to the facts presented to change to the current_expense method of deducting costs similar to research_and_experimental_expenditures relating to the development of computer_software paid_or_incurred on or after the first day of the year_of_change to the extent that such expenditures are similar to expenditures that qualify under the provisions of sec_1_174-2 of the regulations beginning with the year_of_change provided that the taxpayer keeps its books_and_records for the year_of_change provided they are not closed for that year on the date the taxpayer receives this letter and for later tax years on the method granted in this letter that the taxpayer uses the method granted in this letter for the year_of_change and for all later tax years unless the taxpayer secures permission to change co another recognized method that the taxpayer deducts the unamortized balance of costs similar to research_and_experimental_expenditures treated as deferred expenses prior to the first day of the year_of_change in accordance with its present method of amortizing such expenditures and that the taxpayer attaches a copy of this letter to its tax_return for the year_of_change as evidence of its authority for making the change in connection with the permission granted herein it should be understood that the responsibility for making determinations as of computer_software paid_or_incurred by the taxpayer in connection with the taxpayer's trade_or_business are costs similar to research_and_experimental_expenditures is be considered by the district_director upon examination of the taxpayer's return to whether the expenditures_for the development a matter to the letter_ruling is sent under the provisions of the power_of_attorney on file with this office ruling is being sent to the taxpayer a copy of the letter this ruling is directed only to the taxpayer who requested of the code provides that it may not be it sec_6110 used or cited as precedent - sincerely yours assistant inc yy chief counse account iq by vas j ffertes strickland chief branch identification_number hy luahks
